     Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
EXPERTCONNECT, LLC,
                                                                DEFENDANTS’ AMENDED ANSWER
                          Plaintiff and Counterclaim
                                                                TO AMENDED COMPLAINT
                          Defendant,
                                                                WITH COUNTERCLAIMS AND
                                                                THIRD-PARTY COMPLAINT
                 -against-
                                                                18-CV-4828 (LGS) (OTW)
MAYOKIA FOWLER, DIPALI PARMAR,
STRAFLUENCE, LLC,

                           Defendants and Counterclaim
                           Plaintiffs.
-----------------------------------------------------------X

MAYOKIA FOWLER, DIPALI PARMAR,
STRAFLUENCE, LLC,

                          Counterclaim Plaintiffs
                          and Third Party Plaintiffs

                 -against-

ERIC C. BROYLES and CHRIS G. GAUDIOSO,

                          Third Party Defendants.

------------------------------------------------------------X


        Defendants MAYOKIA FOWLER, DIPALI PARMAR, AND STRAFLUENCE, LLC

(“Defendants”), by and through their attorneys, The Roth Law Firm, PLLC, by way of an Answer

to the Amended Complaint, respond to each numbered paragraph therein as follows:

                                               THE PARTIES

        1.       Defendants deny knowledge as to the truth of the allegations contained in Paragraph

“1” of the Amended Complaint.

        2.       Defendants admit the allegations in Paragraph “2” of the Amended Complaint.



                                                        1
     Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 2 of 22



       3.      Defendants admit the allegations in Paragraph “3” of the Amended Complaint.

       4.      Defendants deny the allegations in Paragraph “4” of the Amended Complaint.

                                JURISDICTION AND VENUE

       5.      Defendants deny knowledge or information as to the truth of the allegations

contained in Paragraph “5” of the Amended Complaint.

       6.      Defendants deny the allegations in Paragraph “6” of the Amended Complaint.

       7.      Defendants deny the allegations in Paragraphs “7” of the Amended Complaint.

       8.      Defendants deny the allegations in Paragraph “8” of the Amended Complaint.

                                  FACTUAL BACKGROUND

       9.      Defendants admit the allegations in Paragraph “9” of the Amended Complaint.

       10.     Paragraph “10” of the Amended Complaint sets forth legal conclusions and

questions of law to which no response is required. To the extent any response is required,

Defendants deny that they, in any way, acted inappropriately.

       11.     Defendants admit the allegations in Paragraph “11” of the Amended Complaint

only as to the existence of the referenced documents. However, with respect to all legal conclusions

and questions of law, no response is required.

       12.     Paragraph “12” of the Amended Complaint sets forth legal conclusions and

questions of law to which no response is required. To the extent any response is required,

Defendants deny that they, in any way, acted inappropriately.

                                The Confidentiality Agreements

       13.     Defendants deny the allegations contained in Paragraph “13” of the Amended

Complaint and refer to the Court to the operative documents for their contents.

                                                 2
     Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 3 of 22



       14.     Defendants deny the allegations contained in Paragraph “14” of the Amended

Complaint and refer to the Court to the operative documents for their contents.

       15.     Defendants deny the allegations contained in Paragraph “15” of the Amended

Complaint and refer to the Court to the operative documents for their contents.

                                Response To The Offer Letter

       16.     Defendants deny the allegations contained in Paragraph “16” of the Amended

Complaint and refer to the Court to the operative documents for their contents.

                            Response To The Employee Handbook

       17.     Defendants deny the allegations contained in Paragraph “17” of the Amended

Complaint and refer to the Court to the operative documents for their contents.

       18.     Defendants deny the allegations contained in Paragraph “18” of the Amended

Complaint and refer to the Court to the operative documents for their contents.

                        Response To The Confidentiality Reaffirmation

       19.     Defendants deny the allegations contained in Paragraph “19” of the Amended

Complaint and refer to the Court to the operative documents for their contents.

                           Response To The Separation Agreement

       20.     Defendants deny the allegations contained in Paragraph “20” of the Amended

Complaint except admits that Fowler was informed she was being terminated and was allowed to

look for another job.

  The Scheme to Form a Competing Company and Misappropriate ExpertConnect Data

       21.     Defendants deny the allegations in Paragraph “21” of the Amended Complaint.

                                                3
    Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 4 of 22



       22.    Defendants deny the allegations in Paragraph “22” of the Amended Complaint.

       23.    Defendants deny the allegations in Paragraph “23” of the Amended Complaint.

       24.    Defendants deny the allegations in Paragraph “24” of the Amended Complaint but

admit that Parmar became the CEO and Co-Founder of Strafluence.

       25.    Defendants deny the allegations in Paragraph “25” of the Amended Complaint.

       26.    Defendants deny the allegations in Paragraph “26” of the Amended Complaint.

       27.    Defendants deny the allegations in Paragraph “27” of the Amended Complaint.

       28.    Defendants lack knowledge or information sufficient to admit or deny the

allegations in Paragraph “28” of the Amended Complaint.

       29.    Defendants lack knowledge or information sufficient to admit or deny the

allegations in Paragraph “29” of the Amended Complaint.

       30.    Defendants deny the allegations in Paragraph “30” of the Amended Complaint.

       31.    Defendants deny the allegations in Paragraph “31” of the Amended Complaint.

       32.    Defendants deny the allegations in Paragraph “32” of the Amended Complaint.

       33.    Defendants deny the allegations in Paragraph “33” of the Amended Complaint.

       34.    Defendants deny the allegations in Paragraph “34” of the Amended Complaint.

       35.    Defendants lack knowledge or information sufficient to admit or deny the

allegations in Paragraph “35” of the Amended Complaint.

       36.    Defendants deny the allegations in Paragraph “36” of the Amended Complaint.

       37.    Defendants deny the allegations in Paragraph “37” of the Amended Complaint.

       38.    Defendants deny the allegations in Paragraph “38” of the Amended Complaint.

       39.    Defendants deny the allegations in Paragraph “39” of the Amended Complaint.

       40.    Defendants deny the allegations in Paragraph “40” of the Amended Complaint.



                                             4
    Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 5 of 22



         41.   Defendants deny the allegations in Paragraph “41” of the Amended Complaint.

         42.   Defendants deny the allegations in Paragraph “42” of the Amended Complaint.

         43.   Defendants deny the allegations in Paragraph “43” of the Amended Complaint.

         44.   Defendants deny the allegations in Paragraph “44” of the Amended Complaint.

         45.   Defendants deny the allegations in Paragraph “45” of the Amended Complaint.

         46.   Defendants deny the allegations in Paragraph “46” of the Amended Complaint.

         47.   Defendants deny the allegations in Paragraph “47” of the Amended Complaint.

          Response To Reasonable Measures Taken to Protect ExpertConnect’s Data

         48.   Defendants deny the allegations in Paragraph “48” of the Amended Complaint.

         49.   Defendants deny the allegations in Paragraph “49” of the Amended Complaint.

         50.   Defendants lack knowledge or information sufficient to admit or deny the

allegations in Paragraph “50” of the Amended Complaint.

         51.   Defendants lack knowledge or information sufficient to admit or deny the

allegations in Paragraph “51” of the Amended Complaint.

         52.   Defendants deny the allegations in Paragraph “52” of the Amended Complaint.

         53.   Defendants deny the allegations in Paragraph “53” of the Amended Complaint.

                        RESPONSE TO FIRST CAUSE OF ACTION

         54.   This paragraph contains prefatory language and does not require a response. To the

extent a response is required, Defendants incorporate herein their responses to Paragraph 1 – 53,

above.

         55.   Defendants deny the allegations in Paragraph “55” of the Amended Complaint.

         56.   Defendants deny the allegations in Paragraph “56” of the Amended Complaint.

         57.   Defendants deny the allegations in Paragraph “57” of the Amended Complaint.

                                               5
    Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 6 of 22



         58.   Defendants deny the allegations in Paragraph “58” of the Amended Complaint.

         59.   Defendants deny the allegations in Paragraph “59” of the Amended Complaint.

         60.   Defendants deny the allegations in Paragraph “60” of the Amended Complaint.

         61.   Defendants deny the allegations in Paragraph “61” of the Amended Complaint.

         62.   Defendants deny the allegations in Paragraph “52” of the Amended Complaint.

                      RESPONSE TO SECOND CAUSE OF ACTION

         63.   This paragraph contains prefatory language and does not require a response. To the

extent a response is required, Defendants incorporate herein their responses to Paragraph 1 – 62,

above.

         64.   Defendants deny the allegations in Paragraph “64” of the Amended Complaint.

         65.   Defendants deny the allegations in Paragraph “65” of the Amended Complaint.

         66.   Defendants deny the allegations in Paragraph “66” of the Amended Complaint.

         67.   Defendants deny the allegations in Paragraph “67” of the Amended Complaint.

         68.   Defendants deny the allegations in Paragraph “68” of the Amended Complaint.

                       RESPONSE TO THIRD CAUSE OF ACTION

         69.   This paragraph contains prefatory language and does not require a response. To the

extent a response is required, Defendants incorporate herein their responses to Paragraph 1 – 68,

above.

         70.   Defendants deny the allegations in Paragraph “70” of the Amended Complaint and

deny any allegation or implication that Defendants engaged in any inappropriate conduct.

         71.   Defendants deny the allegations in Paragraph “71” of the Amended Complaint and

deny any allegation or implication that Defendants engaged in any inappropriate conduct.


                                               6
    Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 7 of 22



         72.   Defendants deny the allegations in Paragraph “72” of the Amended Complaint and

deny any allegation or implication that Defendants engaged in any inappropriate conduct.



         73.   Defendants deny the allegations in Paragraph “73” of the Amended Complaint.

         74.   Defendants deny the allegations in Paragraph “74” of the Amended Complaint.

         75.   Defendants deny the allegations in Paragraph “75” of the Amended Complaint.

         76.   Defendants deny the allegations in Paragraph “76” of the Amended Complaint.

         77.   Defendants deny the allegations in Paragraph “77” of the Amended Complaint.

                      RESPONSE TO FOURTH CAUSE OF ACTION

         78.   This paragraph contains prefatory language and does not require a response. To the

extent a response is required, Defendants incorporate herein their responses to Paragraph 1-77,

above.

         79.   Defendants admit the allegations in Paragraph “79” of the Amended Complaint.

         80.   Defendants deny the allegations in Paragraph “80” of the Amended Complaint and

deny any allegation or implication that Defendants engaged in any inappropriate conduct.

         81.   Defendants deny the allegations in Paragraph “81” of the Amended Complaint and

deny any allegation or implication that Defendants engaged in any inappropriate conduct.

         82.   Defendants deny the allegations in Paragraph “82” of the Amended Complaint.

         83.   Defendants deny the allegations in Paragraph “83” of the Amended Complaint.

         84.   Defendants deny the allegations in Paragraph “84” of the Amended Complaint.

         85.   Defendants deny the allegations in Paragraph “85” of the Amended Complaint.




                                               7
     Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 8 of 22



         86.   Paragraph “86” of the Amended Complaint sets forth legal conclusions and

questions of law to which no response is required and Defendants deny any allegation of

wrongdoing.

                        RESPONSE TO FIFTH CAUSE OF ACTION

         87.   This paragraph contains prefatory language to which no response is required. To

the extent a response is required, Defendants incorporate herein their response to Paragraph 1-86,

above.

         88.   Defendants deny the allegations in Paragraph “88” of the Amended Complaint.

         89.   Defendants deny the allegations in Paragraph “89” of the Amended Complaint.

         90.   Defendants deny the allegations in Paragraph “90” of the Amended Complaint.

         91.   Defendants deny the allegations in Paragraph “91” of the Amended Complaint.

                        RESPONSE TO SIXTH CAUSE OF ACTION

         92.   This paragraph contains prefatory language to which no response is required. To

the extent a response is required, Defendants incorporate herein their response to Paragraph 1-91,

above. Further, the paragraph is improperly numbered as “91.” Defendants responses continue

below in accordance with the correct numbering but will retain reference to the numbering in the

Amended Complaint to avoid confusion.

         93.   Defendants deny the allegations in mislabeled Paragraph “92” of the Amended

Complaint.

         94.   Defendants deny the allegations in mislabeled Paragraph “93” of the Amended

Complaint.




                                                8
     Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 9 of 22



       95.     Defendants deny the allegations in mislabeled Paragraph “94” of the Amended

Complaint.

       96.     Defendants deny the allegations in mislabeled Paragraph “95” of the Amended

Complaint.

       97.     Defendants deny the allegations in mislabeled Paragraph “96” of the Amended

Complaint.

       98.     Defendants deny the allegations in mislabeled Paragraph “97” of the Amended

Complaint.

                     RESPONSE TO SEVENTH CAUSE OF ACTION

       99.     This paragraph contains prefatory language to which no response is required. To

the extent a response is required, Defendants incorporate herein their response to Paragraph 1-98,

above. Further, the paragraph is improperly numbered as “98.” Defendants responses continue

below in accordance with the correct numbering but will retain reference to the numbering in the

Amended Complaint to avoid confusion.

       100.    Defendants deny the allegations in mislabeled Paragraph “99” of the Amended

Complaint.

       101.    Defendants deny the allegations in mislabeled Paragraph “100” of the Amended

Complaint.

       102.    Defendants deny the allegations in mislabeled Paragraph “101” of the Amended

Complaint.




                                                9
    Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 10 of 22



                      RESPONSE TO EIGHTH CAUSE OF ACTION

       103.    This paragraph contains prefatory language to which no response is required. To

the extent a response is required, Defendants incorporate herein their response to Paragraph 1-98,

above. Further, the paragraph is improperly numbered as “102.” Defendants responses continue

below in accordance with the correct numbering but will retain reference to the numbering in the

Amended Complaint to avoid confusion.

       104.    Defendants deny the allegations in mislabeled Paragraph “103” of the Amended

Complaint.

       105.    Defendants deny the allegations in mislabeled Paragraph “104” of the Amended

Complaint.

       106.    Defendants deny the allegations in mislabeled Paragraph “105” of the Amended

Complaint.

                                   PRAYER FOR RELIEF

       The remainder of the Amended Complaint constitutes Plaintiff’s request for relief to which

no response is required. To the extent a response is required, Defendants deny that Plaintiff is

entitled to any of the relief sought. Plaintiff’s claims should be dismissed in their entirety and

Defendants should be awarded costs, attorney’s fees, and all such further relief as is appropriate

and just.

                             FIRST AFFIRMATIVE DEFENSE

       The Amended Complaint fails to state any cause of action for which relief can be granted.




                                               10
    Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 11 of 22



                             SECOND AFFIRMATIVE DEFENSE

       None of the information alleged in the Amended Complaint to have been misappropriated

constitutes a legally protectable trade secret or confidential information.

                              THIRD AFFIRMATIVE DEFENSE

       The claims set forth in the Amended Complaint fail, in whole or in part, because none of

the information accessed, viewed, used, or transferred by Defendants, which conduct is denied,

contain any confidential, proprietary, or trade secret information.

                             FOURTH AFFIRMATIVE DEFENSE

       The claims set forth in the Amended Complaint fail, in whole or in part, because none of

the information allegedly misappropriated has been used by Defendants.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to a recovery on any of its claims since it has not sustained any

legally cognizable damages.

                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiff claims for damages are barred or subject to reduction due to its failure to mitigate.

                            SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to injunctive relief since the scope of protection for any alleged

trade secrets at issue is limited by the parties’ contractual agreements.




                                                 11
    Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 12 of 22



                            EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to injunctive relief because of the availability of adequate monetary

remedies at law.

                              NINTH AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to damages, costs, punitive damages, or attorney’s fees.

                             TENTH AFFIRMATIVE DEFENSE

       Plaintiff’s misappropriation claims have been made in bad faith and therefore Plaintiff is

liable to Defendants for attorney’s fees incurred by Defendants as provided for under

§ 1836(b)(3)(D) of the Defend Trade Secrets Act (“DTSA”).

                       DEFENDANTS’ DEMAND FOR JURY TRIAL

       Defendants demand a trial by jury with respect to all issues so triable.

                    COUNTERCLAIMS AND THIRD-PARTY CLAIMS

       Defendants-Counterclaim Plaintiffs/Third-Party Plaintiffs Mayokia Fowler (“Fowler”),

Dipali Parmar (“Parmar”), and Strafluence, LLC (“Strafluence”) (collectively “Defendants-

Counterclaim Plaintiffs/Third Party Plaintiffs”) hereby assert counterclaims against Plaintiff-

Counterclaim Defendant ExpertConnect, LLC (“ExpertConnect”) and third-party claims against

its Chief Executive Officer, Third-Party Defendant Eric C. Broyles (“Broyles”), and its Managing

Partner, Third-Party Party Defendant Chris Gaudioso (“Gaudioso”), and allege as follows:

             Nature of the Counterclaims/Third Party Claims and Jurisdiction

       1.     Fowler, Parmar, and Strafluence, LLC hereby assert counterclaims against

Plaintiff-Counterclaim Defendant ExpertConnect, LLC and third-party claims against Third-Party

                                                 12
    Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 13 of 22



Defendants Eric C. Broyles and Chris Gaudioso, under New York State Law for tortious

interference with prospective contractual relations, defamation per se, and breach of contract.

       2.      This Court has subject matter jurisdiction over all state law counterclaims and third-

party claims asserted herein pursuant to 28 U.S.C. § 1367(a).

                                            PARTIES

       3.      Defendant-Counterclaim Plaintiff/Third Party Plaintiff Mayokia Fowler is a Texas

resident.

       4.      Defendant-Counterclaim Plaintiff/Third Party Plaintiff Dipali Parmar is a

Washington resident.

       5.      Defendant-Counterclaim Plaintiff/Third Party Plaintiff Strafluence is a Texas

company.

       6.      Plaintiff-Counterclaim Defendant ExpertConnect, LLC is a Delaware company

with its headquarters located at West 37th Street, Suite 801, New York, NY 10018.

       7.      Third Party Defendant Eric C. Broyles is a resident of Washington, D.C.

       8.      Third Party Defendant Chris G. Gaudioso is a New York resident.

                                 FIRST CAUSE OF ACTION

                 Tortious Interference with Prospective Contractual Relations
      (As Against Counterclaim Defendant ExpertConnect Third-Party Defendant Broyles)

       1.      On or about May 3, 2018 and May 7, 2018, prior to the commencement of this

action, ExpertConnect’s CEO, Eric C. Broyles, sent two e-mail communication to representatives

from JMP Securities, LLC (“JMP”) falsely accusing Fowler and Parmar of engaging in

“widespread theft” of ExpertConnect’s “trade secrets.” Exhibit A. JMP was a former client of

ExpertConnect.


                                                13
    Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 14 of 22



       2.      Specifically, in the May 3, 2018 e-mail communication, Broyles falsely claimed

that ExpertConnect had engaged a former federal prosecutor to assess Fowler and Parmar’s alleged

conduct for “criminality,” thus actively signaling to JMP and its representatives that Fowler and

Parmar had engaged, and were continuing to engage, in criminally sanctionable conduct. Indeed,

contrary to these false representations, there has never been any criminal investigation or

proceeding initiated against Fowler or Parmar in connection with the alleged theft of

ExpertConnect’s trade secrets. Neither Broyles nor ExpertConnect ever hired a former prosecutor

to investigate any allegedly “criminal” conduct on the part of Fowler or Parmar.

       3.      Critically, at the time that Broyles’ sent the e-mail communications to JMP, Fowler

and Parmar were in the process of negotiating an active contract to provide JMP with expert

referral services. Upon information and belief, Broyles knew that Fowler and Parmar, through their

company Strafluence, LLC, were in the process of negotiating a contract for services with JMP

Securities.

       4.      By its own terms, the May 3, 2018 e-mail to JMP was not sent as an attempt to

preserve JMP’s business relations with ExpertConnect (since JMP was not a client), or to apprise

JMP of any improprieties with respect to any of its confidential information (the e-mail, in fact,

does not identify any compromised information at all) but, rather, as an unsolicited “FYI” (“For

Your Information”). The e-mail curiously refers to “other evidence” implicating Fowler and

Parmar in “criminal” conduct but, in an omission belying the false nature of the assertion, fails to

identify what that “other evidence” is. In short, the e-mail was nothing more than a vehicle to

disseminate the false message that Fowler and Parmar were criminals under active investigation.

       5.      Broyles’ May 7, 2019 e-mail to JMP, moreover, falsely stated that ExpertConnect

had, at that time, already commenced civil litigation against Fowler and Parmar. Broyles falsely



                                                14
    Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 15 of 22



stated to JMP that “[w]e are in litigation now,” that the pending litigation would “impact meetings

or projects that may be scheduled” for JMP, and that any experts “scheduled from

[ExpertConnect’s] database” would be blocked from performing any work for JMP. All of these

assertions, at the time they were made, were completely false.

       6.      As a matter of indisputable fact, the instant litigation was not commenced by

ExpertConnect until May 31, 2018, and no injunction was entered until months later, on or about

July 28, 2018. See ECF Docket No.: 43. Further, Broyles confirms in his May 7, 2019 e-mail that

its purpose was to reach out “to clients that we know [Fowler and Parmar] worked with while

employed with ExpertConnect and have likely contacted[.]” Clearly, then, Broyles was

deliberately targeting prospective clients of Fowler, Parmar, and Strafluence with disinformation,

not seeking to protect business any legitimate relations with existing clients.

       7.      Read together and in their proper context, it is clear from the e-mails that Broyles

was not merely reaching out to JMP as a precaution, or to warn them about prospective litigation

(JMP is not, and never has been, a party to this lawsuit), but – instead – to falsely accuse Fowler

and Parmar of engaging in criminal conduct, to lie about a then non-existent lawsuit, and to

exaggerate the impact of a non-existent injunction. At no point did Broyles identify any experts,

or any information allegedly misappropriated that would have had any impact on any of JMP’s

business dealings with Fowler, Parmar, or Strafluence. The e-mails, like this entire litigation, were

but one part of a malicious, vindictive, and preemptive campaign against former employees with

whom Broyles knew his company could not compete.

       8.      Subsequently, in the month following the e-mail communications to JMP, Broyles

contacted representatives from JMP by phone and, taking things a step further, actively counseled

JMP to cease engaging in any further communications or business relations with Fowler, Parmar,



                                                 15
    Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 16 of 22



and Strafluence. Upon information and belief, during these phone conversations, which took place

at various points between early May and early June 2018, Broyles reiterated the false accusations

as contained in his prior e-mails, including accusations that Fowler and Parmar were being actively

investigated for their allegedly “criminal” conduct.

       9.      Sure enough, shortly after the dissemination of Broyles’ false and disparaging

communications, both by e-mail and by telephone, representatives from JMP contacted Fowler

and Parmar and informed them that, at the direct urging of ExpertConnect, they would be

terminating all present and future business relationships with Strafluence, LLC. And, in fact, this

is exactly what happened. JMP withdrew from negotiations and never signed a contract with

Strafluence.

       10.     As a direct result of Broyles’ false accusations of criminality, misrepresentations

as to legal proceedings, and affirmative urging that JMP cease engaging in all business transactions

with Strafluence, Fowler and Parmar lost a valuable contract with a client that they were on the

verge of signing.

       11.     At the time Broyles made his statements to JMP, it was not a client of

ExpertConnect. The relationship between JMP and Strafluence had been terminated months

earlier. Broyles made the statements to JMP, therefore, with the sole intent to harm Strafluence

and its principals since JMP had already made it clear to Broyles that it would not do business with

ExpertConnect.

       12.       The statements made by Broyles were defamatory, false, made solely out of

malice, and were intended to disrupt the business dealings between Fowler, Parmar, and

Strafluence and JMP.




                                                16
    Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 17 of 22



       13.       As a result of these actions, Fowler, Parmar, and Strafluence have incurred

monetary damages, as well as damage to their goodwill, in an amount to be determined at trial.

                                  SECOND CAUSE OF ACTION
                                       Defamation Per Se
                    (As Against Third-Party Defendants Broyles and Gaudioso)

       14.       Defendants-Counterclaim Plaintiffs/Third-Party Plaintiffs incorporate herein and

reiterate all of the allegations set forth in Paragraph 1-13, above.

       15.       In his May 3, 2018 and May 7, 2018 e-mail communications to representatives of

JMP Securities, Broyles falsely accused Fowler and Parmar of engaging in serious criminal

conduct, among other false statements intended to impugn their business reputations. Broyles

specifically stated that, as a result of their alleged actions, ExpertConnect “engaged a former

Federal Prosecutor to assess potential criminality based upon other evidence that was uncovered

of very brazen acts by these former employees” when, in fact, there was never an investigation,

there was never an investigator, and there was no crime to investigate.

       16.       The statements by Broyles concerning the criminal conduct of Fowler and Parmar

were false and uttered with no purpose other than to cause reputational harm.

       17.       Indeed, Broyles repeated these false claims of criminality to other business entities

and prospective clients despite knowing that there was no factual or legal basis for any sort of

investigation.

       18.       On May 2, 2018 Mr. Broyles sent a nearly identical e-mail to Evercore ISI

(“Evercore”) as he did to JMP, wherein he again repeated the false canard that, as a result of the

actions of Fowler and Parmar, ExpertConnect “engaged a former US Attorney to assess for

criminality based upon other evidence we uncovered.” Exhibit B. Like JMP, Evercore was not, at



                                                  17
     Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 18 of 22



the time of the communications, a client of ExpertConnect – a fact that Broyles concedes in the

body of his May 2, 2018 e-mail.

         19.      In a subsequent May 4, 2018 response e-mail, a representative from Evercore

confirmed to Broyles that, in fact, Evercore never conducted any business with Strafluence.

Exhibit C. Thus, not only had ExpertConnect and Broyles deliberately defamed Parmar, Fowler,

and Strafluence in an attempt to ruin their reputation and relationships with third-party clients

(such as JMP and Evercore) they knew full well, prior to the commencement of the instant

litigation, that Evercore’s business was never unlawfully diverted. 1

         20.      Additionally, on May 3, 2018, another ExpertConnect employee, Managing Partner

Chris Gaudioso, sent a similar e-mail to representatives of Ruane Cunniff & Goldfarb, Inc.

(“Ruane”), at the time an active client of Strafluence, falsely claiming yet again that ExpertConnect

had “engaged a former US Attorney to assess potential criminality based upon other evidence that

was uncovered.” Exhibit D.

         21.      As can be seen from this series of e-mails, whose dissemination was deliberately

orchestrated with full knowledge of their falsity, Broyles and Gaudioso engaged in a concerted

effort to deliberately disparage the business reputations of Fowler, Parmar, and Strafluence with

false statements concerning their “criminal” conduct.

         22.      The import of these e-mails and communications could not have been clearer. The

false message intended to be conveyed to actual and prospective clients was that Fowler and

Parmar had engaged, and were continuing to engage (1) in criminal conduct, (2) that a criminal




1
 .        ExpertConnect has – to this day – refused to withdraw its patently frivolous claim for damages against
Fowler, Parmar, and Strafluence stemming from the alleged diversion of Evercore’s business. Despite firsthand
confirmation from Evercore that it was not doing business with Strafluence, ExpertConnect nonetheless persists in its
futile bid to have Fowler, Parmar, and Strafluence pay for the loss of a client; a loss that they clearly had nothing to
do with.

                                                          18
    Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 19 of 22



investigation was underway or would shortly be commenced and that, therefore, (3) the clients

should not engage in any business transactions with Strafluence.

       23.      Not only were these statements completely false, they were unprivileged and not

made in connection with any legitimate legal proceeding. There has never been any criminal action

commenced against Fowler or Parmar, no investigation of any sort and, to be sure, no allegations

of criminal conduct asserted in connection with this decidedly civil litigation.

       24.     The false statements by Broyles and Gaudioso charged Fowler, Parmar, and

Strafluence with having committed serious crimes and, additionally, had the tendency to injure

them in their trade, business, and profession. This constitutes defamation per se.

       25.     Worse, Fowler and Parmar were not even aware of these defamatory

communications until ExpertConnect finally disclosed them throughout the course of discovery in

this action on June 7, 2019.

       26.     ExpertConnect had actively concealed these communications by repeatedly

refusing to disclose them to Fowler and Parmar despite several discovery orders from this very

court mandating their production. Fowler and Parmar had no way of knowing and could not have

discovered the existence of these false statements due to ExpertConnect’s deliberate concealment

of the e-mail communications. Given the defamatory content of the e-mails and the false

accusations of criminality contained therein, it is now abundantly clear why ExpertConnect refused

to produce these documents for so long.

       27.     Upon information and belief, Broyles and Gaudioso communicated with JMP,

Evercore, and Ruane, among other business entities, by phone on multiple occasions and used

these conversations as opportunities to repeat their false accusations of criminality and, indeed, to

urge these entities not to conduct business with Strafluence.



                                                 19
    Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 20 of 22



       28.     Therefore, as a direct result of these defamatory statements, Fowler, Parmar, and

Strafluence have been sustained serious reputational injury in an amount to be determined at trial.

                                  THIRD CAUSE OF ACTION
                                      Breach of Contract
                   (As Against Counterclaim Defendant ExpertConnect, LLC)

       29.     Defendants-Counterclaim Plaintiffs/Third-Party Plaintiffs incorporate herein and

reiterate all of the allegations set forth in Paragraphs 1-28, above.

       30.     On or about September 29, 2017, Fowler entered into a Separation Agreement with

ExpertConnect. See ECF Docket No.: 9-7. Section 11 of the Separation Agreement contains a

covenant between Fowler and ExpertConnect of “Mutual Non-Disparagement.”

       31.     Pursuant to that section, ExpertConnect agreed to “cause its senior management not

to issue, authorize or condone any disparaging comments or statements about [Fowler] in any

manner likely to be harmful to [Fowler] or [Fowler’s] business, professional or personal

reputation.”

       32.     Despite this clear agreement, Eric Broyles, ExpertConnect’s CEO, as well as

ExpertConnect’s Managing Partner, Chris Gaudioso, engaged in a concerted campaign to

disparage not only Fowler, but also her company, Strafluence, LLC.

       33.     As alleged above, ExpertConnect and its senior officers disseminated clearly

damaging e-mail communications and made false oral statements through telephone

communications directly imputing criminality to Fowler and Strafluence. These statements were

intended to cause, and did cause, serious reputational injury.

       34.     ExpertConnect’s officers – Broyles and Gaudioso – engaged in this conduct despite

knowing full-well that they were prohibited from doing so under the terms of the Separation

Agreement. A duty of non-disparagement under the Separation Agreement was owed to Fowler

                                                  20
    Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 21 of 22



and her business, Strafluence. Knowing that they had no lawful recourse, in the absence of a non-

competition agreement, to stop Fowler and her business from besting them in the open market,

Broyles and Gaudioso decided to knowingly disparage Fowler and Strafluence with false

accusations of criminal conduct.

       35.     As such, ExpertConnect’s breach of the Separation Agreement was deliberate, in

bad faith, and engaged in with the purpose of impeding Fowler ability to conduct business under

the auspices of Strafluence, LLC. As a direct result of ExpertConnect’s breach, Fowler and

Strafluence have sustained damages in an amount to be determined at trial.

                           DEMAND FOR JURY TRIAL
                  ON COUNTERCLAIMS AND THIRD-PARTY CLAIMS

       Defendants-Counterclaim Plaintiffs/Third-Party Plaintiffs demand a trial by jury with

respect to all issues so triable in connection with the herein stated causes of action.

                                     PRAYER FOR RELIEF

       WHEREFORE, Defendants-Counterclaim Plaintiffs/Third-Party Plaintiffs request that

judgment be entered against Plaintiff-Counterclaim Defendant ExpertConnect and Third-Party

Defendants Broyles and Gaudioso, for each cause of action set forth herein and, further, that:

       1.      Fowler, Parmar, and Strafluence be awarded monetary damages in an amount to

be determined at trial;

       2.      Costs, attorney’s fees, and punitive damages, and

       3.      Any such other and further relief as may be deemed equitable and just.




                                                  21
   Case 1:18-cv-04828-LGS-OTW Document 174 Filed 09/19/19 Page 22 of 22



Dated:     New York, New York
           September 19, 2019
                                         THE ROTH LAW FIRM, PLLC

                                  By:




                                         Richard A. Roth, Esq.
                                         295 Madison Avenue, Floor 22
                                         New York, New York 10017
                                         Tel. No.: (212) 542 – 8882
                                         Fax No.: (212) 542 – 8883




                                    22
